Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 23, 2019

The Court of Appeals hereby passes the following order:

A20I0135. RICHARD L. BARRON et al. v. KEISHA CAREY.

      Keisha Carey filed an election contest petition alleging irregularities in a school
board election. Defendants Richard L. Barron, Director of the Fulton County Board
of Registration and Elections, and the Fulton County Board of Registration and
Elections filed a motion to dismiss the petition, which the trial court denied.
Defendants seek immediate review of the trial court’s order denying their motion to
dismiss and granting Carey’s motion for continuance. We, however, lack jurisdiction.
      The Supreme Court has exclusive appellate jurisdiction in . . . “all cases of
election contest.” Ga. Const. Art. VI, Section VI, Para. II (2). Accordingly, this
application is hereby transferred to the Supreme Court of Georgia.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/23/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.